DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 9/10/2020 filling of Application 17/016,830.  Claims 1-34 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the instant case Claims 1-11, 34 are directed toward a methods for analyzing chatbot/employee dialogs.  Claims 12-22 are directed toward a system for analyzing chatbot/employee dialogs.  Claims 23—33 are directed to a computer program product for analyzing chatbot/employee dialogs.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of for analyzing chatbot/employee dialogs to generate insights corresponding to the relevant information regarding the current corporate topic which falls into the Abstract idea categories of mental processes and method of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:
 
performing an analysis of a dialog between a chatbot manager and a plurality of employees regarding a current corporate topic;
extracting relevant information regarding the current corporate topic from the dialog based on the analysis; 
generating insights corresponding to the relevant information regarding the current corporate topic using the artificial intelligence component; and 
displaying the relevant information regarding the current corporate topic and the insights in a dashboard of a human resource agent.

The claim recites a mental processes including observation, evaluation, judgment, opinion.  For example, the performing, an analysis of a dialog between a chatbot manager and a plurality of employees are recited broadly and are drawn to observation and evaluation that can be performed mentally. Further, the claims are also directed administering surveys to employees.  This falls into the methods of organizing human activity as it is directed to social activities.  
Further, MPEP 2106.04(a)(2) provides several examples of claims that the courts have held abstract that recite social activities including:
An example of a claim reciting social activities is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 126 USPQ2d 1498 (Fed. Cir. 2018). The social activity at issue in Voter Verified was voting. The patentee claimed "[a] method for voting providing for self-verification of a ballot comprising the steps of" presenting an election ballot for voting, accepting input of the votes, storing the votes, printing out the votes, comparing the printed votes to votes stored in the computer, and determining whether the printed ballot is acceptable. 887 F.3d at 1384-85, 126 USPQ2d at 1503-04. The Federal Circuit found that the claims were directed to the abstract idea of "voting, verifying the vote, and submitting the vote for tabulation", which is a "fundamental activity that forms the basis of our democracy" and has been performed by humans for hundreds of years. 887 F.3d at 1385-86, 126 USPQ2d at 1504-05. 
Another example of a claim reciting social activities is Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559.

In the instance case, the social activity is administering a survey to a group of employees to determine insights regarding a corporate topic which is a longstanding practice carried out by business for many years.  As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the Examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
using  by a computer to perform the abstract idea;
an artificial intelligence component;
displaying, by the computer, information on a client device
However, the computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, the artificial intelligence component is recited broadly.  As such, the artificial intelligence component amounts to merely adding the words apply it to the broadly recited artificial intelligence.
Further, the mere display of the results of the analysis is considered insignificant extra-solution activity because it does not add meaningful limits to the claim (see MPEP 2106.05(g)). 
The combination of the generic computer, generic artificial intelligence and the display of data add nothing more than when viewing the elements individually.  The combination of additional elements do not integrate the abstract idea into a practical application.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Further, the Examiner takes official notice that the broadly recited display of information of a client device is well-known and conventional.  Thus, the claim is not patent eligible.
Further Claims 2-11 further limit the mental processes and methods of organizing human activity already addressed parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, Claim 7 recites performing a set of actions steps connecting to and controlling a set of other systems.  However, this step is recited broadly and under the broadest reasonable interpretation can be performed by a human.  For example, a human can evaluate relevant insights and control a system based on the insights.  The use of the API is considered linking the abstract idea to a particular technologic environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  As such, Claim 12-34 are rejected for similar reason as claim 1-11.

Claims 23-33 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are directed to a computer readable storage medium. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 8-10, 12-15, 17, 19-21, 23-26, 28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingan US 2021/0209698 A1 in view of Kopikare US 2019/0066136 A1.

	
As per Claim 1 Bellingan teaches a computer-implemented method for analyzing chatbot/employee dialogs, the computer-implemented method comprising: 
performing, by a computer, an analysis of a dialog between a chatbot manager and a plurality of employees regarding a current corporate topic using an artificial intelligence component;  (see Bellingan Abstract that teaches an automated, cloud-based software program that acts as a liaison between researchers and subjects.  Para. 7 teaches employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.  Para. 24 that teaches the chatbots 18 being customizable by a user to automatically implement surveys, and interact via voice with subjects according to underlying models and algorithms of a user's preference and having the ability to learn various responses (often referred to as machine learning) from multiple subjects and adjust questions to subjects based on said learned response history constantly being stored in cloud archives.)
extracting, by the computer, relevant information regarding the current corporate topic from the dialog based on the analysis;  (see para. 6 that teaches  allowing users to customize chatbot interactions with pre-defined scripts based on the underlying machine learning model of their choice. For example, an employer wants to understand their employee's mental health state while at work. The employee can upload an artificial intelligence model, ask specific questions, interprets subject responses and interactions and automatically classifies subjects' mood as fulfilled, content, irritated, depressed, etc.  Another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.)

generating, by the computer, insights corresponding to the relevant information regarding the current corporate topic and (para. 7 teaches another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.)
 displaying, by the computer, the relevant information regarding the current corporate topic and the insights in a dashboard on a client device of a human resource agent.  (para. 24 teaches the figure also showing research user 3 interacting with the software's cloud network 15 by means of tablet 22, and smartphone etc. and having permissions to perform functions such as, but not limited to cloud network administration 23 (setting up research designs, multiple survey selections in real time and parameters, uploading chatbot models etc.); subject selection, approvals, survey distributions, coordination and monitoring etc. 24; and statistical analysis 25 (coding, preparing, normalizing, running tests etc.). Still other embodiments of the invention having the capability to automatically generate summary reports of findings from the statistical analysis performed.  The Examiner considers the resource user to be the human resource agent.)
Bellingan does not explicitly disclose the insights are generated using the artificial intelligence component  However, Kopikare para. 87-88 teaches indeed, as further illustrated in FIG. 3, the trained machine learning model 304 analyzes the survey response 302 to predict the sentiment that is most likely expressed by the survey response 302. In particular, the trained machine learning model 304 outputs a predicted sentiment 306. To elaborate, the predicted sentiment 306 is the sentiment that the trained machine learning model 304 determines most closely represents the words, expressions, phrasings, etc., of the survey response 302. In some embodiments, the trained machine learning model 304 outputs one or more other response features as well, such as salience, magnitude, etc., as described above.  As also described above, the conversational survey system 106 can generate the predicted sentiment 306 by way of the trained machine learning model 304 as pertaining to a particular topic. In particular, the conversational survey system 106 can analyze the survey response 302 to generate multiple predicted sentiments within a single response, where each sentiment corresponds with a different identified topic. Indeed, a single survey response may include a positive remark for one topic and a negative remark for another topic. Thus, the conversational survey system 106 may implement the trained machine learning model 304 to predict a sentiment with regard to each individual topic within the survey response 302.  Both Bellingan and Kopikare are directed to survey administration. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include the insights are generated using the artificial intelligence component as taught by Kopikare generate more accurate insights (as suggested by Kopikare para. 94).

As per Claim 2 Bellingan teaches the computer-implemented method of claim 1 further comprising: 
receiving, by the computer, a question regarding the current corporate topic, along with a chatbot response trigger corresponding to the question, from the client device of the human resource agent via a network;  (para. 6 teaches another object of the invention is to allow users to customize chatbot interactions with pre-defined scripts based on the underlying machine learning model of their choice. For example, an employer wants to understand their employee's mental health state while at work. The employee can upload an artificial intelligence model, ask specific questions, interprets subject responses and interactions and automatically classifies subjects' mood as fulfilled, content, irritated, depressed, etc.  Further para. 8 teaches another object of the invention is to learn from interactions with subjects as a means for constant data collection improvement. For example, if a participant generates an ambiguous response to a question that does not fit within a predetermined category, the chatbot may ask the subject the same question in a different way in order to elicit a more easily recognized response. This secondary questioning can be stored within the machine learning model on the cloud network and be retrieved again instantly in the future if another subject generates a similar ambiguous response.)
sending, by the computer, using the chatbot manager, the question regarding the current corporate topic via the network to a plurality of personal corporate survey chatbots corresponding to the plurality of employees to start the dialog between the chatbot manager and the plurality of employees regarding the current corporate topic; and 
receiving, by the computer, using the chatbot manager, responses to the question regarding the current corporate topic from the plurality of employees via the plurality of personal corporate survey chatbots over the network.  (para, 23 teaches interactions between subjects and chatbots 18 (question and answer with recording responses), archiving and organizing captured data 19, statistical analysis customization 20 (qualitative tests, trend analysis and quantitative analysis, and scripting etc.), and output reporting 21 (summary charts, graphs, plots, trends etc.).  Para. 24 teaches the chatbots 18 being customizable by a user to automatically implement surveys, and interact via voice with subjects according to underlying models and algorithms of a user's preference and having the ability to learn various responses (often referred to as machine learning) from multiple subjects and adjust questions to subjects based on said learned response history constantly being stored in cloud archives. Embodiments of the invention's software having functions allowing users to perform statistical research on collected conversations and responses such as but not limited to: quantitative multivariate analysis, inferential analysis as well as qualitative trend analysis etc. and have the ability to select and examine groups of data according to predefined designs for inclusion into said analysis.

As per Claim 3 Bellingan  teaches the computer-implemented method of claim 2 further comprising: 
determining, by the computer, whether one or more of the responses activate the chatbot response trigger corresponding to the question, wherein the chatbot response trigger initiates an automatic response by the chatbot manager when the chatbot response trigger is activated by a particular employee response to the question regarding the current corporate topic; and 
responsive to the computer determining that one or more of the responses activate the chatbot response trigger corresponding to the question, sending, by the computer, a chatbot response via the network to one or more personal corporate survey chatbots corresponding to one or more employees providing the one or more of the responses activating the chatbot response trigger for the chatbot response.  (para. 24 teaches the aforementioned servers on the cloud network The chatbots 18 being customizable by a user to automatically implement surveys, and interact via voice with subjects according to underlying models and algorithms of a user's preference and having the ability to learn various responses (often referred to as machine learning) from multiple subjects and adjust questions to subjects based on said learned response history constantly being stored in cloud archives. Embodiments of the invention's software having functions allowing users to perform statistical research on collected conversations and responses such as but not limited to: quantitative multivariate analysis, inferential analysis as well as qualitative trend analysis etc. and have the ability to select and examine groups of data according to predefined designs for inclusion into said analysis. The figure also showing research user 3 interacting with the software's cloud network 15 by means of tablet 22, and smartphone etc. and having permissions to perform functions such as, but not limited to cloud network administration 23 (setting up research designs, multiple survey selections in real time and parameters, uploading chatbot models etc.); subject selection, approvals, survey distributions, coordination and monitoring etc. 24; and statistical analysis 25 (coding, preparing, normalizing, running tests etc.). Still other embodiments of the invention having the capability to automatically generate summary reports of findings from the statistical analysis performed.

As per Claim 4 Bellingan  teaches the computer-implemented method of claim 3 further comprising: 
determining, by the computer, whether the chatbot response contains a question regarding the one or more of the responses activating the chatbot response trigger; and 
responsive to the computer determining that the chatbot response contains a question regarding the one or more of the responses activating the chatbot response trigger, receiving, by the computer, responses to the question regarding the one or more of the responses from the one or more employees providing the one or more of the responses activating the chatbot response trigger.   (para. 8 teaches another object of the invention is to learn from interactions with subjects as a means for constant data collection improvement. For example, if a participant generates an ambiguous response to a question that does not fit within a predetermined category, the chatbot may ask the subject the same question in a different way in order to elicit a more easily recognized response. This secondary questioning can be stored within the machine learning model on the cloud network and be retrieved again instantly in the future if another subject generates a similar ambiguous response.)


As per Claim 6 Bellingan does not explicitly disclose the computer-implemented method of claim 1 further comprising: 
determining, by the computer, whether a follow up question regarding the current corporate topic was received from the human resource agent after reviewing the relevant information and the insights in the dashboard; and 
responsive to the computer determining that a follow up question regarding the current corporate topic was received from the human resource agent after reviewing the relevant information and the insights in the dashboard, sending, by the computer, the follow up question via a network to a plurality of personal corporate survey chatbots corresponding to the plurality of employees.   However, Kopikare-3 para. 77-80 teach continuing the above example, as a result of the overall score of −24, the conversational survey system 106 generates a follow-up question that includes an apology. For instance, the conversational survey system 106 may generate a follow-up survey question such as, “We are sorry that product A did not meet your expectations. What exactly was the problem with it?” Indeed, based on the negative sentiment, the conversational survey system 106 may generate a follow-up survey question that includes an apology and that further inquiries into the reasons for the negative sentiment. Thus, the conversational survey system 106 is more effective than conventional systems at narrowing in on problems and finding solutions by doing so in fewer respondent interactions. Furthermore, the conversational survey system 106 may generate follow-up survey questions based on gradations of overall scores (e.g., based on variations of sentiment, magnitude, or other response features). For instance, a respondent may provide a survey response that reflects a more negative sentiment than the overall score of −24 described above. To elaborate, a respondent may use profanity or other language that expresses a very negative sentiment such as a score of −0.9 or a −1. Additionally, the response may be very wordy which results in a magnitude of 90 or 100. Thus, the overall score for this response may be −0.9*90=−89. In this case, the conversational survey system 106 may generate a follow-up question that differs from the follow-up question described above in relation to the score of −24.  More specifically, the conversational survey system 106 may generate a follow-up question that includes an action statement—i.e., a statement that indicates that the party in charge of the mistake or whomever is responsible for the negative sentiment will be informed. For example, the conversational survey system 106 may generate a follow-up question that includes a statement such as, “We will notify the manufacturer that product A was defective right away,” in addition to (or alternatively to) the apology.  Indeed, the conversational survey system 106 may generate different survey questions based on the range of the overall score associated with the survey response. In addition, not every response feature may necessarily have a corresponding follow-up question. For example, the conversational survey system 106 may determine that some response features are less important and do not therefore trigger a subsequent follow-up survey question. For instance, the conversational survey system 106 can determine that topics whose sentiment score is within a certain threshold do not result in a follow-up question. To illustrate, some respondents may indicate ambivalence or a minor feeling toward a particular product, service, or entity. In these cases, the conversational survey system 106 may determine (in accordance with the survey flow), that no follow-up question is necessary, and may therefore refrain from generating such a follow-up question.  Both Bellingan and Kopikare-3 are directed to survey administration. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include determining, by the computer, whether a follow up question regarding the current corporate topic was received from the human resource agent after reviewing the relevant information and the insights in the dashboard; and 
responsive to the computer determining that a follow up question regarding the current corporate topic was received from the human resource agent after reviewing the relevant information and the insights in the dashboard, sending, by the computer, the follow up question via a network to a plurality of personal corporate survey chatbots corresponding to the plurality of employees as taught by Kopikare to generate survey questions that are tailored to specific responses provided by a respondent, resulting in a conversation-like flow that feels more responsive, interactive, and comfortable to a respondent. Thus, the conversational survey system elicits more responses (and more informative, valuable responses) from respondents than many conventional survey systems (as suggested by Kopikare para. 32).


As per Claim 8 Bellingan  teaches the computer-implemented method of claim 1, wherein the relevant information is at least one of employee mental state, employee work engagement, employee concerns, and employee work environment issues related to the current corporate topic.  (Bellingan para. 7 teaches another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories.)

As per Claim 9 Bellingan  teaches the computer-implemented method of claim 1, wherein the insights are at least one of description of an issue, root cause of the issue, and possible solutions to the issue.  (Bellingan para. 7 teaches another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories.)

As per Claim 10 Bellingan teaches the computer-implemented method of claim 1, wherein the dashboard is a graphical user interface that allows the human resource agent to quickly identify any issues needing to be addressed along with any possible solutions. (para. 7 teaches another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.  Para. 24 teaches embodiments of the invention's software having functions allowing users to perform statistical research on collected conversations and responses such as but not limited to: quantitative multivariate analysis, inferential analysis as well as qualitative trend analysis etc. and have the ability to select and examine groups of data according to predefined designs for inclusion into said analysis. The figure also showing research user 3 interacting with the software's cloud network 15 by means of tablet 22, and smartphone etc. and having permissions to perform functions such as, but not limited to cloud network administration 23 (setting up research designs, multiple survey selections in real time and parameters, uploading chatbot models etc.); subject selection, approvals, survey distributions, coordination and monitoring etc. 24; and statistical analysis 25 (coding, preparing, normalizing, running tests etc.). Still other embodiments of the invention having the capability to automatically generate summary reports of findings from the statistical analysis performed.) 

Claim 12-15, 17, 19-21 recite similar limitation to those recited in claims 1-4, 6, 8-10 and are rejected for similar reasons.  Bellingan teaches a computer system for analyzing chatbot/employee dialogs, the computer system comprising: a storage device, wherein the storage device stores program instructions; and a processor, wherein the processor executes the program instructions to perform the recited steps See Bellingan abstract that teaches A research tool for analyzing moods in the workplace is disclosed. The invention is comprised of an automated, cloud-based software program that acts as a liaison between researchers and subjects—it automatically gathers data and performs statistical analysis within a centralized system.  Para. 23 teaches servers on the network being compatible with and interacting with and storing responses on said social media platforms 26 and containing algorithms performing routines such as but not limited to participant subject management 16 (user profiles etc.), social media integration functions 17 (customizing and uploading surveys etc.), interactions between subjects and chatbots 18 (question and answer with recording responses), archiving and organizing captured data 19, statistical analysis customization 20 (qualitative tests, trend analysis and quantitative analysis, and scripting etc.), and output reporting 21 (summary charts, graphs, plots, trends etc.).
Bellingan does not teach a bus system; However, see Kopikare para. 169.  Both Bellingan and Kopikare are directed to survey administration. One of ordinary skill in the art before the effective filing date of the of the Applicant’s invention would have recognized that applying the known technique of Kopikare would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kopikare to the teachings of Bellingan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the user of a bus network into similar systems.  Further, incorporating the bus network as taught by Kopikare to the system taught by Bellingan would result in an improved system that provides a reliable means to implement a cost effective and reliable network configuration to the survey system.

Claim 23-26, 28, 30-32 recites similar limitation to those recited in claims 1-4, 6, 8-10  and is rejected for similar reasons.  Further, Bellingan teaches a computer program product for analyzing chatbot/employee dialogs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the recited method. (see para. 146)

Claim(s) 5, 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingan US 2021/0209698 A1 in view of Kopikare US 2019/0066136 A1 as applied to Claim 4 and in further view of Kopikare-2 US 2019/0019204 A1.

As per Claim 5 Bellingan  teaches the computer-implemented method of claim 4 further comprising: 
storing, by the computer, all employee responses as the dialog between the chatbot manager and the plurality of employees regarding the current corporate topic in a dialog database, (para. 24 teaches the chatbots 18 being customizable by a user to automatically implement surveys, and interact via voice with subjects according to underlying models and algorithms of a user's preference and having the ability to learn various responses (often referred to as machine learning) from multiple subjects and adjust questions to subjects based on said learned response history constantly being stored in cloud archives.)
Bellingan does not teach wherein the dialog includes the question, all of the employee responses, dialog identifier, dialog timestamps, and dialog context However, Kopikare-2 para. 99-100 teaches in response to analyzing the instant message response, the survey system 108 generates a survey response to the first survey inquiry, as shown in act 268 of FIG. 2F. As used herein, a “survey response” is data that represents a user's response to a survey inquiry within the survey database 118. A survey response may indicate a user input data (e.g., text response). In other cases, a survey response can be selected from a plurality of available answers to a particular survey inquiry (e.g., multiple choice question) based on identified key words. Moreover, a survey response can include metadata that identifies a geolocation associated with the instant message response, a time associated with the instant message response, and/or a user identifier associated with the response.  In some embodiments, a survey response may be associated with a particular survey inquiry (inquiry ID) within a particular electronic survey (survey ID). Accordingly, a survey database 118 stores multiple responses from multiple users for a particular survey inquiry within a particular electronic survey.  Both Bellingan and Kopikare-2 are directed to survey administration. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include wherein the dialog includes the question, all of the employee responses, dialog identifier, dialog timestamps, and dialog context as taught by Kopikare to provide reporting and results for a survey inquiry across all participant users (as suggested by Kopikare para. 100).

Claim 16 recite similar limitation to those recited in claims 5 and are rejected for similar reasons.  Bellingan teaches a computer system for analyzing chatbot/employee dialogs, the computer system comprising: a storage device, wherein the storage device stores program instructions; and a processor, wherein the processor executes the program instructions to perform the recited steps See Bellingan abstract that teaches A research tool for analyzing moods in the workplace is disclosed. The invention is comprised of an automated, cloud-based software program that acts as a liaison between researchers and subjects—it automatically gathers data and performs statistical analysis within a centralized system.  Para. 23 teaches servers on the network being compatible with and interacting with and storing responses on said social media platforms 26 and containing algorithms performing routines such as but not limited to participant subject management 16 (user profiles etc.), social media integration functions 17 (customizing and uploading surveys etc.), interactions between subjects and chatbots 18 (question and answer with recording responses), archiving and organizing captured data 19, statistical analysis customization 20 (qualitative tests, trend analysis and quantitative analysis, and scripting etc.), and output reporting 21 (summary charts, graphs, plots, trends etc.).
Bellingan does not teach a bus system; However, see Kopikare para. 169.  Both Bellingan and Kopikare are directed to survey administration. One of ordinary skill in the art before the effective filing date of the of the Applicant’s invention would have recognized that applying the known technique of Kopikare would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kopikare to the teachings of Bellingan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the user of a bus network into similar systems.  Further, incorporating the bus network as taught by Kopikare to the system taught by Bellingan would result in an improved system that provides a reliable means to implement a cost effective and reliable network configuration to the survey system.

Claim 27 recites similar limitation to those recited in claims 5 and is rejected for similar reasons.  Further, Bellingan teaches a computer program product for analyzing chatbot/employee dialogs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the recited method. (see para. 146)

Claim(s) 7, 18, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingan US 2021/0209698 A1 in view of Kopikare US 2019/0066136 A1 as applied to Claim 1 and in further view of Applying Chatbots to the Internet of Things: Opportunities and Architectural Elements (hereinafter Kar).

As per Claim 7 Bellingan does not teach the computer-implemented method of claim 1 further comprising: 
performing, by the computer, using the chatbot manager, a set of action steps automatically based on the relevant information and the insights by connecting to and controlling a set of other systems via a set of defined application programming interfaces. However, Kar Abstract teaches he integration of Intelligent Conversational Software Agents or Chatbots with IoT.  Further, section III discloses several example of a user interacting with chatbot to determine actions to take.  In particular in use case 1 the chatbot sets the temperature based on the user requesting a comfortable temperature.  Further, section 1 teaches the interaction with IoT through Web Application Programming Interfaces (API).  Both Bellingan and Kar are directed to chatbots. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include performing, by the computer, using the chatbot manager, a set of action steps automatically based on the relevant information and the insights by connecting to and controlling a set of other systems via a set of defined application programming interfaces as taught by Kar to provide a single interface for communication between single purpose devices (e.g. Controlling two smart lights), heterogeneous devices (e.g. Controlling a HVAC and a Smart Car) and even different IoT ecosystems (e.g. Controlling Smart home devices and Smart Retail devices) in the case of cloud based IoT which results in improved efficiency and ease of use (see Kar Device and Application Management Section) .

Claim 18 recite similar limitation to those recited in claims 7 and are rejected for similar reasons.  Bellingan teaches a computer system for analyzing chatbot/employee dialogs, the computer system comprising: a storage device, wherein the storage device stores program instructions; and a processor, wherein the processor executes the program instructions to perform the recited steps See Bellingan abstract that teaches A research tool for analyzing moods in the workplace is disclosed. The invention is comprised of an automated, cloud-based software program that acts as a liaison between researchers and subjects—it automatically gathers data and performs statistical analysis within a centralized system.  Para. 23 teaches servers on the network being compatible with and interacting with and storing responses on said social media platforms 26 and containing algorithms performing routines such as but not limited to participant subject management 16 (user profiles etc.), social media integration functions 17 (customizing and uploading surveys etc.), interactions between subjects and chatbots 18 (question and answer with recording responses), archiving and organizing captured data 19, statistical analysis customization 20 (qualitative tests, trend analysis and quantitative analysis, and scripting etc.), and output reporting 21 (summary charts, graphs, plots, trends etc.).
Bellingan does not teach a bus system; However, see Kopikare para. 169.  Both Bellingan and Kopikare are directed to survey administration. One of ordinary skill in the art before the effective filing date of the of the Applicant’s invention would have recognized that applying the known technique of Kopikare would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kopikare to the teachings of Bellingan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the user of a bus network into similar systems.  Further, incorporating the bus network as taught by Kopikare to the system taught by Bellingan would result in an improved system that provides a reliable means to implement a cost effective and reliable network configuration to the survey system.

Claim 29 recites similar limitation to those recited in claims 7 and is rejected for similar reasons.  Further, Bellingan teaches a computer program product for analyzing chatbot/employee dialogs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the recited method. (see para. 146)

As per Claim 34 Bellingan  a method for performing action steps based on chatbot/employee dialog analysis, the method comprising: 
performing an analysis of a dialog between a chatbot manager and a plurality of employees regarding a current corporate topic using an artificial intelligence component; (see Bellingan Abstract that teaches an automated, cloud-based software program that acts as a liaison between researchers and subjects.  Para. 7 teaches employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.  Para. 24 that teaches the chatbots 18 being customizable by a user to automatically implement surveys, and interact via voice with subjects according to underlying models and algorithms of a user's preference and having the ability to learn various responses (often referred to as machine learning) from multiple subjects and adjust questions to subjects based on said learned response history constantly being stored in cloud archives.)
extracting relevant information regarding the current corporate topic from the dialog based on the analysis; Docket No. ADP-2018-0124-US1 (see Bellingan para. 6 that teaches  allowing users to customize chatbot interactions with pre-defined scripts based on the underlying machine learning model of their choice. For example, an employer wants to understand their employee's mental health state while at work. The employee can upload an artificial intelligence model, ask specific questions, interprets subject responses and interactions and automatically classifies subjects' mood as fulfilled, content, irritated, depressed, etc.  Another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.)
Page 35 of 37generating insights corresponding to the relevant information regarding the current corporate topic using the artificial intelligence component; and (Bellingan para. 7 teaches another object of the invention is to allow users to perform a wide array of statistical analysis on subject data collected from a population within the system. In the above example, employers may choose to examine whether or not any associations between worker moods and company productivity across multiple factories. The software can automatically perform correlational analysis on data collected from each employee in the cloud network and compare it with productivity figures for each factory.)
performing a set of action steps controlling a set of systems automatically via a set of defined application programming interfaces based on the relevant information and the insights. However, Kar Abstract teaches the integration of Intelligent Conversational Software Agents or Chatbots with IoT.  Further, section III discloses several example of a user interacting with chatbot to determine actions to take.  In particular in use case 1 the chatbot sets the temperature based on the user requesting a comfortable temperature.  Further, section 1 teaches the interaction with IoT through Web Application Programming Interfaces (API).  Both Bellingan and Kar are directed to chatbots. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include performing a set of action steps automatically based on the relevant information and the insights by connecting to and controlling a set of other systems via a set of defined application programming interfaces as taught by Kar to provide a single interface for communication between single purpose devices (e.g. Controlling two smart lights), heterogeneous devices (e.g. Controlling a HVAC and a Smart Car) and even different IoT ecosystems (e.g. Controlling Smart home devices and Smart Retail devices) in the case of cloud based IoT which results in improved efficiency and ease of use (see Kar Device and Application Management Section) .


Claim(s) 11, 22, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellingan US 2021/0209698 A1 in view of Kopikare US 2019/0066136 A1 as applied to Claim 1 and in further view of Frank US 2016/0170998 A1.

As per Claim 11 Bellingan  does not explicitly disclose the computer-implemented method of claim 1, wherein the human resource agent is a software program.  However, Frank Para, 425 teaches some aspects of embodiments described herein involve systems, methods, and/or computer-readable media that enable generation of alerts about customer satisfaction at a location. The alerts may be generated if satisfaction levels of customers at the location fall below a certain satisfaction-threshold. In such a case, one or more entities may be notified (e.g., human manager and/or software that manages an experience at the location) in order for them to be able to take steps to improve the experience the customers are having at the location.  Both Bellingan and Frank are directed to monitoring user mood and satisfaction. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Bellingan to include the computer-implemented method of claim 1, wherein the human resource agent is a software program as taught by Frank to provide automated means for managing user experience which results in improve efficiency.

Claim 22 recite similar limitation to those recited in claims 11 and are rejected for similar reasons.  Bellingan teaches a computer system for analyzing chatbot/employee dialogs, the computer system comprising: a storage device, wherein the storage device stores program instructions; and a processor, wherein the processor executes the program instructions to perform the recited steps See Bellingan abstract that teaches A research tool for analyzing moods in the workplace is disclosed. The invention is comprised of an automated, cloud-based software program that acts as a liaison between researchers and subjects—it automatically gathers data and performs statistical analysis within a centralized system.  Para. 23 teaches servers on the network being compatible with and interacting with and storing responses on said social media platforms 26 and containing algorithms performing routines such as but not limited to participant subject management 16 (user profiles etc.), social media integration functions 17 (customizing and uploading surveys etc.), interactions between subjects and chatbots 18 (question and answer with recording responses), archiving and organizing captured data 19, statistical analysis customization 20 (qualitative tests, trend analysis and quantitative analysis, and scripting etc.), and output reporting 21 (summary charts, graphs, plots, trends etc.).
Bellingan does not teach a bus system; However, see Kopikare para. 169.  Both Bellingan and Kopikare are directed to survey administration. One of ordinary skill in the art before the effective filing date of the of the Applicant’s invention would have recognized that applying the known technique of Kopikare would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kopikare to the teachings of Bellingan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the user of a bus network into similar systems.  Further, incorporating the bus network as taught by Kopikare to the system taught by Bellingan would result in an improved system that provides a reliable means to implement a cost effective and reliable network configuration to the survey system.

Claim 33 recites similar limitation to those recited in claims 11 and is rejected for similar reasons.  Further, Bellingan teaches a computer program product for analyzing chatbot/employee dialogs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the recited method. (see para. 146)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683